
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 785
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Conyers (for
			 himself and Mr. Smith of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Authorizing the Committee on the Judiciary
		  to inspect and receive certain tax returns and tax return information for the
		  purposes of its investigation into whether United States District Judge G.
		  Thomas Porteous should be impeached, and for other purposes.
	
	
		Whereas information contained in return or return
			 information (as those terms are defined in section 6103(b) of the Internal
			 Revenue Code of 1986) relating to United States District Judge G. Thomas
			 Porteous cannot reasonably be obtained from any other source: Now, therefore,
			 be it
		
	
		That—
			(1)the Committee on
			 the Judiciary is authorized, pursuant to section 6103(f)(3) of the Internal
			 Revenue Code of 1986, to inspect and receive any return or return information
			 (as those terms are defined in section 6103(b) of the Internal Revenue Code of
			 1986) for tax years 1990 through 2008 relating to United States District Judge
			 G. Thomas Porteous for the purposes of its investigation into whether Judge
			 Porteous should be impeached; and
			(2)such returns and
			 return information shall be furnished to the Committee in closed executive
			 session.
			
